 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDscriptionof thePeerless Plywoodrule.4We shall thereforeset asidethe results of the August 12, 1954, election and direct a new election.[The Boardset asidethe election of August 12,1954.][Text of Second Direction of Election omitted from publication.]MEMBERPETERSON took no part in the consideration of the aboveSupplemental Decision, Order, and Second Direction of Election.See,Texas City Chentacais,Inc,109 NLRB 115.MONROE FEED STOREandAMERICANFEDERATION OF GRAIN MILLERS,LOCAL 61, AFL.Case No. 36-CA-434. October 29,195/.Decision and OrderOn April 26, 1954, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief. The Respondentalsorequested oral argument.This request is denied as the recordand brief, in our opinion, adequately present the issues and the posi-tions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'We find that the Respondent is engaged in commerce within themeaningof Section 2 (6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Monroe Feed Store,1We note and correct the finding in the Intermediate Report that Manager Giesy inter-rogated employee Jones concerning union activity in violation of Section 8 (a) (1), asthere is no evidence in the record of such interrogationAccordingly,this portion of theIntermediate Report is not adopted.110 NLRB No. 101. MONROE FEED STORE631Monroe and Corvallis, Oregon, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively, upon request, with AmericanFederation of Grain Millers, Local 61, AFL, as the exclusive repre-sentative of all employees in the appropriate unit in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.(b) Interrogating employees concerning their membership in, oractivities on behalf of, American Federation of Grain Millers, Local61,AFL, or any other labor organization, in a manner constitutinginterference, restraint, or coercion, in violation of Section 8 (a) (1)of the Act; interfering with, restraining, or coercing its employeesby means of discharge, threats, or unilaterally granting of benefits,or in any other manner in the exercise of the right to self-organiza-tion, through representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to all its employees who were discharged on October 30,1953, except those who have since been rehired, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges.(b)Make all such employees whole in the manner set forth in thesection of the Intermediate Report entitled "The Remedy" for anyloss of earnings they may have suffered by reason of the Respondent'sdiscrimination against them during the period from October 30, 1953,to the date of rehire or offer of reinstatement.'(c)Upon request, bargain with American Federation of GrainMillers, Local 61, AFL, as the exclusive representative of the Re-spondent's employees in the appropriate unit, and if an understandingis reached, embody such understanding in a signed agreement.(d)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social-security payments,timecards, personnel records and reports, and all other records neces-sary to analyze the amount of back pay due.(e)Post at its operations in Monroe and Corvallis, Oregon, copiesof the notice attached hereto and marked "Appendix." 2 Copies of2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch notice,to be furnished by the RegionalDirectorfor the Nine-teenthRegion, shall, after beingduly signed by theRespondent's au-thorized representative,be postedby theRespondent immediatelyupon the receipt thereof, andbe maintainedby it fora period of atleast sixty (60) consecutivedays thereafterin conspicuous places in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be takenby theRespondent to insure that suchnotices are not altered,defaced, orcovered by any othermaterial.(f)Notify theRegionalDirector for the NineteenthRegion, inwriting, within ten (10)days from the date ofthis Order,what stepsit has taken to complyherewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we herebynotify you that :WE WILL bargain collectively upon request with American Fed-eration of Grain Millers, Local61, AFL,with respect to rates ofpay, wages,hours of employment,and other conditions of employ-ment, and if an understanding is reached we will embody suchunderstanding in a signed agreement.The bargaining unit is:All employees,excludingoffice, clerical,and supervisory em-ployees as defined inthe Act.WE WILL offer immediate and full reinstatement to all of thosedischarged on October 30, 1953, who have not since been reem-ployed, and make each of them whole for any loss of pay sufferedas a result of the discrimination against them.WE WILL NOT interrogate employees concerning their member-ship in, or activities on behalf of, American Federation of GrainMillers, Local61,AFL,or any other labor organization, in amanner constituting interference,restraint,or coercion in viola-tion of Section 8 (a) (1) of theAct, orunilaterally change wages,or threaten or discharge employees,or in any other manner inter-fere with,restrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations, to join orassist American Federation of Grain Millers,Local 61, AFL, orany other labor organization, to bargain collectivelythroughrepresentatives of their own choosing,to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all of suchactivities,except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a MONROE FEED STORE633condition of employment as authorized in Section 8 (a) (3) ofthe Act.MONROE FEED STORE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by American Federation of Grain Millers,Local 61,AFL, herein called the Union, alleging that Monroe Feed Store, herein called theRespondent, has committed violations of the National Labor Relations Act, 61Stat. 136, herein called the Act, the General Counsel of the National Labor RelationsBoard issued a complaint dated February 1, 1954, against the Respondent.In respect to unfair labor practices the complaint alleges that the Respondenthas since November 2, 1953, refused,unlawfully, to bargain with the Union, themajority representative of Respondent'semployees in an appropriate unit, andsinceOctober 30, 1953, has interfered with,restrained,and coerced its employeesin the exercise of rights guaranteed in Section 7 of theAct bythreats of reprisalor promise of benefits,and by terminating the employment of nearly all workers.Respondent's answer denies the allegations of the complaint.Pursuant to notice the hearing was held before the duly designated Trial Exam-iner in Corvallis,Oregon, on March 9 and 10,1954.All parties were represented bycounsel and were permitted to examine and cross-examine witnesses and to in-troduce evidence pertinent to the issues.Following the close of the hearing briefshave been submitted by counsel for the Union and counsel for the Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMonroe Feed Store is a corporation engaged at Monroe and Corvallis in theState of Oregon in buying,processing,and selling feed,grains, fertilizer,and seed.During the 12-month period preceding the hearing,Respondent purchased raw ma-terials having a value of approximately$1,000,000.During the same period salesof grains,peas, seed,feed, and fertilizer exceeded$1,000,000 in value.Seedacounts for about 15 percent of the dollar volume of sales,and about 90 percentof the seed processed is sold to, and shipped for the account of, E. F.Burlingham& Sons to various points in the United States.About 41 percent of such sales isrepresented by shipments directly to points outside the State of Oregon.Duringthe past 12 months the value of such shipments to points outside the State ofOregon was between$55,000 and$83,000.During the same period Respondent'spurchases of fertilizer amounted to approximately$100,000, all of which originatedoutside the State of Oregon.The Respondent also makes sales to Kerr GiffordCompany and Archer-Daniels Midland Company, both of whom maintain officesin Portland,Oregon, and who resell the same commodities in Oregon as well asin other States.H. THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Grain Millers,Local 61,AFL, is a labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESWayneGiesy,one of Respondent's stockholders and directors as well as themanager of its operations in Monroe and Corvallis,has his office in Monroe butthroughout the period of interest here frequently visited for managerial purposesthe operation in Corvallis.During1953 David Crockettwas Respondent's assist-ant manager in charge of the Corvallis operation.On October28, 1953, CrocketttoldGiesy,the latter testified,that he had been informed of a union meeting 634DECISIONSOF NATIONALLABOR RELATIONS BOARDof Respondent's employees at the home of one of them, Webster Sams.Crockettwent on to say, according to Giesy, that he had questioned Sams about the matterand had been assured that the meeting did not concern a union.According toGiesy he then dismissed the matter from his mind,assuming and believing thatthemeeting was no more than a social gathering.At the close of business onOctober 30 Giesy discharged all of the employees at Monroe except for his fatherand the bookkeeper.Crockett under Giesy's direction did the same at Corvallis.Giesy told the employees at the time of their dismissal that the action was necessi-tated by operating losses.There had been a meeting of employees at the home of Sams on the evening ofOctober 27 and it did concern the Union.At that meeting or the next day 12 ofrepresent them.Frank Harrington,one of the employees,testified credibly andwithout contradiction that on October 30 he told Respondent's foreman at Monroe,Claude Turner,that all the employees had signed union cards.Early on the after-noon of October 30,according to another employee, Kenneth Mumford, Giesyasked who was at the October 27 meeting.Mumford answered that he was andthat all had signed union cards.Giesy then asked, "Is that what the men want?"Mumford replied,"Iguess so"and the conversation ended.On November 2,A. L. Stevens and Claude Shaffer called upon Giesy,represented that they wereauthorized by a majority of Respondent's employees to negotiate a contract, andrequested a meeting for that purpose.Giesy said that he had no employees andthat therefore there was"no problem."Also on November 2 Tom Cook, whohad been discharged on the previous Friday and who had on October 27 signeda union designation card, was rehired by Giesy.According to Cook's undeniedand credited testimony,Giesy asked on November 2 what Cook thought abouttheUnion.Cook answered that he "didn't think too much about it right at thetime."Cook has remained in Respondent'semploy.On various dates there-after up to the time of the hearing, of those who were discharged on October30, Jess Howe and Ralph Jones were rehired at Corvallis and Floyd Cantrell,Jr.,EllisConn,and Frank and Don Harrington at Monroe. Conn and the twoHarringtons were later discharged in circumstances which the General Counseldoes not allege to have been discriminatory.'Sometime in early March 1954Claude Turner,Respondent'sforeman at Monroe,whose employment had notbeen interrupted by the discharges,was demoted and sent to Corvallis as an ordi-naryworkman.The Respondent appears now to have the same number ofemployees as on October 30.In early March the Respondent filed a petition with the Board seeking an electionto determine the bargaining representative of its employees.The unit describedin the petition is "All regular production,maintenance,warehouse,and clericalemployees,excluding managerial employees."This is in substance the same unitset forth in the complaint as appropriate.Itappears to be comprised of millworkerswhose working conditions and interests are similar and, consideringfurther the substantial agreement of the parties, I find that a unit composed ofallemployees employedby theRespondent exclusive of office, clerical, andsupervisory employees,as defined in the Act,now constitutes and at all timesmaterial herein has constituted a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.On October 30, 1953, as evidenced by the testimony of the individual employees,12 of the 13 in the appropriate unit had then designated the Union as their bar-gaining representative.I find, therefore,that on October 30,1953, and at alltimes material since, the Union has been and is the exclusive. collective bargainingrepresentative of a majority of Respondent'semployees in the appropriate unitwithin the meaning of Section 9 (a) of the Act.It is the theory of the General Counsel that Giesy, learning that his employeeshad had a meeting for the purpose of organizing themselves into a union, decidedtomovequickly toterminate the progress of that development and because of thethreat of organization terminated all of his mill workers on October 30.TheRespondent insists that no such motivation came into play, that the Respondenton October 30 did not entertain a belief that its employees were members of aunion or about to become so;and that the discharges resulted solely and exclu-sively from the asserted fact that continued operation under the then conditionswas causing intolerable losses.To support his theory the General Counsel offered first the testimony of Giesythat he had never favored unions and preferred not to have one in his plant and11 have not therefore discussed in this report the validity of the reasons advanced fordischarges occurring after October 30, 1953. MONROE FEED STORE635that Foreman Rudisell and Assistant Manager Crockett at Corvallis were aware ofhis disposition in that connection.Employee Alec Johnson testified credibly andwithout contradiction that about mid-September 1953, while discussing unions withForeman Turner,the latter said that if Giesy discovered that the employees hadjoined a union he would fire every one of them.Employee Frank Harringtontestified credibly and without contradiction that on October 30 Foreman TurnertoldHarrington of overhearing a conversation between Crockett and Giesy to theeffect that someone was trying to get a union in the mill.When Harrington askedTurner what he supposed would happen,Turner answered,"Well,Wayne will justfind out who started it and he'll fire him.That's what happened the other time."Frank Harrington and Don Harrington testified that in February 1954 during thecourse of a somewhat heated discussion with Giesy the latter said"Before I gounion, I'll shoot myself between the eyes."Turner was not called as a witness although still in Respondent's employ at thetime of the hearing.Giesy denied that there was ever an occasion when he dis-charged anyone for starting a union and disputed the testimony of the Harringtonsthat he had ever threatened to shoot himself in the event of union organization.What emerges from this testimony however on the point of Giesy's reaction to athreat of organization is that he viewed such a possibility with displeasure.Ofcourse no employer is required to put out the welcome mat for a union and in cer-tain situations is requiredby the Actto refrain from encouraging his employees inthis connection.The testimony as to Giesy's feeling in the matter was receivedonly for the purpose of illuminating the motivation attending the discharges ofOctober 30.Although the Respondent'svolume of business in the past 2 years has been sub-stantial,its profits have been little more than nominal.According to Giesy's cred-ited testimony,at the end of the fiscal year, May 31,1953, a decision was reachedto take periodic inventories throughout the ensuing year to determine the Respond-ent's profit and loss position so that necessary changes in operations could be madequickly.Because of the busy summer season the first inventory was taken at theclose of business on September 30 and the result sent to an auditor in the nearbytown of Forest Grove.There followed,according to Giesy, a number of telephonecalls from Robert Loomis,the auditor or accountant,advising Giesy piecemeal ofRespondent's financial and economic position as revealed by the inventory.Loomistestified that he last spoke to Giesy in the matter 10 days or 2 weeks prior toOctober 30.On October 30, according to Giesy, he received from the accountanta profit-and-loss statement indicating a loss from June 1 through September 30of approximately, $30,000.On the same day, still according to Giesy, in a tele-phone conversation with someone connected with E. F. Burlingham&Sons, a cor-poration controlling a substantial stockholding in the Respondent,he was toldthat some decisive action to avoid the continuation of this unprofitable operationmust be taken.The means of accomplishing the curtailment of the loss was lefttoGiesy's discretion.Giesy could not recall in his testimony the identity of theperson giving this instruction.Giesy testified in effect that he knew he must actand act quickly but, being unsure just what steps would provide a solution for theproblem, decided to discharge all his employees and to spend the weekend in astudy of the operations to determine finally what must be done.Due only to therevelations in the profit-and-loss statement, which Giesy insisted he saw for thefirst time on October 30,did the discharges result.By November 2, still accord-ing to Giesy, he had decided to operate a feed mixer and hired Cook for thatpurpose.Thereafter he hired employees to operate trucks and for general mill-work.Since October 30, according to Giesy, the emphasis in the operations hasshifted to grain and feed and away from seeds.During the course of restaffingthe operations with old employees and new, wages were raised from the preexistingrate of $1.20 per hour to $1.50, but the general practice of all employees workingfrom 50 to 60 hours a week was discontinued. Truckdrivers still work the longerhours but with the new pay rate are not paid premium overtime for hours over 40.Giesydenied that Mumford made mention of a union on October 30 testifyingthatMumford merely said,unsolicited,that some of the employees had met at thehome of one of them. The bookkeeper, June Urbach,testified to the same effect.In December,Ray Joyner spoke to Giesy about returning to work and in the dis-cussion which followed became sufficiently angry to invite Giesy to fight him.Be-cause of the nature of this altercation,Giesytestified,he does not consider Joynerto be reemployable.According to Giesy the business now being carried on cannotprofitably use the services of Floyd Cantrell,Sr., although Cantrell before October30 had worked about 8 years for the Respondent.Giesy characterized the workof Sams as unsatisfactory although Respondent's evidence is that Sams was never 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDseriously criticized for any shortcoming before his discharge and was terminated onOctober 30 for economicreasons alongwith the others.Principally because, based upon observationamongother criteria, I do not regardGiesy as a credible witness and therefore do not accept his explanation that the ter-minationson October 30 were necessitated and sprang fromeconomicconsiderations,I am persuaded that the evidence 2 of the General Counsel tending to show that fearof union organization dictated Respondent's action at that time, establishes thedischarges then occurring as discriminatory. I do not credit Giesy's testimony thathe first saw the profit-and-loss statement on October 30.The statement in evidenceis a simple one and the only information on it which is significant in respect to thedischarges is the showing of a substantial loss.Giesy testified that on a number ofoccasions during the month of October, after the submission of the inventory datato the auditor, he was informed by the latter of developments in the preparation ofthe profit-and-loss statement tending to indicate that the operation to the end of Sep-tember was unprofitable.No such conclusion could have been reached as I read thestatement until all of the factors affecting the profitability of Respondent's businesshad been calculated and appraised in relation to each other.Any information com-ing to Giesy from the auditor in respect to any single item on the profit-and-lossstatement would seem to be without particularmeaning untilrelated to the completeinformation as to receipts, disubursements, and inventory.My conclusion is thatGiesy knew of the profit situation sometime before October 30. I do not creditGiesy's uncorroborated testimony that someone in authority over him directed thatsome drastic action be taken on October 30. It is suggested in the record, althoughnot specifically argued, that because Respondent's business is to some extent seasonalin nature terminations and layoffs are to be expected in the fall of the year.Thisappears to be true, but by October 30 the Respondent had trimmed its crew of tem-porary workers and apparently had work for all those who remained.Alec John-son, who was hired in July or August 1953, testified credibly and without contra-diction that in late October his foreman, Claude Turner, said that he would be kepton to work as a permanent employee. Jess Howe, who was hired at about the sametime, testified that about 2 weeks before October 30 Assistant Manager Crockett toldhim he would be kept on permanently and that Giesy, who did not deny this assur-ance in his testimony, a few days later affirmed Crockett's statement. It is arguedin behalf of the Respondent, based upon Giesy's testimony, that in restaffing theoperations Giesy selected from his former employees those whose ability and ex-perience qualified them to do the work which he had available and that he hired newworkers based upon the same considerations. I find, however, that the evidence doesnot establish that any particular skill is required to fill the jobs held by those who weredischarged on October 30.The most exacting work was done by the seed cleanersand it appears to be true that following October 30 less seed cleaning was done thanbefore.However, Sams, for example, had worked many years in operations similarto that of Respondent and there is no reason to believe that his services could nothave been used by the Respondent in work other than seed cleaning. I credit thetestimony of the two Harringtons, and thus discredit that of Giesy, that the latterin February 1954 said that he would shoot himself before permitting the Union toget into the mills.Of course I do not believe that Giesy intended his statement tobe accepted literally, but I am convinced and find that Giesy was strongly and un-alterably opposed to the unionization of his working force, and I am convinced andfind that the terminations on October 30 sprang directly from this determination.It is true that subsequent to October 30 for a period of months Respondent's oper-ations were on a considerably lesser scale than before.This of course suggests thatthe Respondent had a need for fewer employees after that date than before andthat in any event some individuals would have found their employment terminatedon a date somewhere near October 30.While this consideration in another factualsettingmight lead to such a conclusion, I am persuaded by a consideration of all2Witnesses for the General Counsel, I am convinced are entitled to creditNo factorother than the testimony of Giesy tends to cast doubt upon the accuracy of their testi-mony. I consider it significant that Foreman Turner was not called to the stand to tes-tify concerning statements attributed to him and conclude that he would not have en-tered a denial.Although by no means dispositive of the question of credibility of Samsand others who were employed at Corvallis, were any of them disposed to color or contriveevidence, an opportunity which existed after the death of Crockett.However the onlyincident involving Crockett which tends to support the allegations of the complaint camein first in the testimony of Giesy when he related that Crockett had questioned an em-ployee (Sams) about the meeting of October 27. MONROE FEED STORE637evidence concerning Giesy's opposition to the Union that the failure to restaff themills immediately after the discharges was but part of the entire plan to defeat theemployees' desire for representation.Had Giesy immediately hired a number ofworkers equivalent to those he had discharged the motivation for the dischargeswould have been too apparent. If the Respondent suffered additional losses by fail-ure to operate at normal capacity for a period following October 30, I believe that it didso as part of a deliberate design to accomplish its principal aim.The general wage increases made effective after October 30 were, I find, butanother implementation of Respondent's design.Such benefits tend to depreciatethe value of self-organization and here were given with that aun in view.Of coursethe wage changes were in derogation of the right of employees to bargain throughthe Union in such matters.The altercation between Ray Joyner and Giesyin lateDecember,culminating inJoyner's offer to engage in a fight, evidences conduct on the part of Joyner whichI do not condone. I am aware, however, that this unpleasant occurrence took placein a setting where Joyner justifiably believed that he was being discriminatorily de-prived of his job.That his restraint was unequal to the stress upon it at this timedoes not in my opinion disqualify him for further employment with the Respondent.Giesy had created, unlawfully, the situation which explained Joyner's outburst. Ido not believe that Joyner should be penalized for it.As the motivation for the discharges was to destroy the movement toward organ-ization and, as the Union was and is the exclusive bargaining representative of Re-spondent's employees in an appropriate unit, I find that by refusing to negotiatewith the union representatives on November 2, the Respondent violated Section 8(a) (5) of the Act.Ifind then that by the statements of Foreman Turner that the Respondent woulddischarge anyone responsible for starting a union, by Giesy's interrogation of Mum-ford and of Jones concerning union activity, by Giesy's threat of self-destructionbefore permitting a union to enter a plant, by the wage increases and the refusalto bargain, and by the discharges of October 30, the Respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act and thereby violated Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occurring in con-nection with its conduct occurring in section III, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practices,itwill be recommended that it be ordered to cease and desist therefrom and takecertain affirmative action which I find necessary to effectuate the policies and pur-poses of the Act.As the Respondent has unlawfully refused to bargain with theUnion, the majority representative of its employees in an appropriate unit, it willbe recommended that it be ordered to do so upon request of the Union.Havingfound that the discharges of October 30 were discriminatorily motivated andamounted to interference, restraint, and coercion of rights guaranteed to employeesin Section 7 of the Act, it will be recommended that Respondent, to the extent thatithas not done so, offer to each employee discharged on that date immediate andfull reinstatement to his former or substantially equivalentpositionand make himwhole for any loss of earnings suffered as the result of the discrimination againsthim from the October 30 date until the date he has been taken back on Respondent'spayroll or is offered such opportunity.As the complaint does not allege and theevidence does not establish that the discharge of Conn in February and the 2Harringtons in March were in any respect in violation of the Act, reinstatementfor these 3 will not be recommended.Consistent with the policy of the Board enunciated in F.W. Woolworth Com-pany,90 NLRB 289, it will be recommended that loss of pay be computed on thebasis of each separate calendar quarter or portion thereof during the back-payperiod.Quarterly periods shall begin with the first day of January, April, July,and October.Loss of pay shall be determined by deducting from a sum equal tothat which those discharged on October 30 would normally have earned for eachquarter or portion thereof until the date of rehire or offer of reinstatement thenet earningsof each during those periods. 638DECISIONSOF NATIONAL LABORRELATIONS BOARDCONCLUSIONS OF LAW1.American Federation of Grain Millers,Local 61, AFL,is a labor organizationwithin the meaning of Section2 (5) of the Act.2.All employees,exclusive of office, clerical,and supervisory employees, asdefined inthe Act,constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section9 (b) of the Act.3.AmericanFederation of Grain Millers,Local 61, AFL,at all times materialherein has been and now is the exclusive representative of all employees of theRespondent in the unitaforesaidfor purposes of collective bargaining within themeaning of Section 9(a) of the Act.4.By unilaterally making wage increases and by refusing to bargainwith theabove-namedUnion,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section8 (a) (5) of the Act.5.By such conduct, byinterrogation and threats addressed to employees, and bydischarging its employeeson October 30, 1953,the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section7 of the Act and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]INSULATION CONTRACTORS OF SOUTHERN CALIFORNIA,INC., INSULATIONCONTRACTORS OF SOUTHERN CALIFORNIA, AND PLANT INSULATIONCOMPANYandMAXIE BEARDONLOCAL 5 OF THE INTERNATIONAL ASSOCIATION OF HEAT AND FROST IN-SULATORS AND ASBESTOS WORKERS, AFL, AND ITS AGENT ALBERT E.HUTCHINSONandMAXIE BEARDON.Cases Nos. 21-CA-1729 and21-CB-495. October 29,1954Decision and OrderOn March 10, 1954, Trial Examiner Wallace E. Royster issued anIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Company had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent Associations and the Respondent Union had notengaged in unfair labor practices and recommended that the complaintbe dismissed as to these Respondents.Thereafter, the RespondentCompany and the General Counsel filed exceptions to the IntermediateReport, and briefs in support thereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.110 NLRB No. 105.